Rubin, J.
(concurring). In Commonwealth v. Fourteen Thousand Two Hundred Dollars, 421 Mass. 1, 8 (1995), the Supreme Judicial Court said that the language we construe today that was added in the 1989 amendments to G. L. c. 94C, § 47(d), “virtually mirrors the [then extant] Federal statutes and was enacted after those statutes were construed and applied by the Federal courts. It is reasonable to think that the Legislature revised § 47(d), to achieve the result reached by the Federal statutes as construed by the Federal Courts.” At the time the Legislature enacted the 1989 amendments, the United States Court of Appeals for the Second Circuit had construed the parallel Federal provision to mean that the “Government . . . need not demonstrate probable cause until the forfeiture trial.” United States v. Banco Cafetero Panama, 797 F.2d 1154, 1162 (2d Cir. 1986). Consequently, I agree that the statute must be construed to create a burden-shifting mechanism for trial, under which the Commonwealth must provide at trial its evidence of probable cause, after which the burden will shift to the defendant to prove that his or her property should not be forfeited.
I write separately, however, to observe that in this case we apply the interpretive rule articulated by the Supreme Judicial Court in Fourteen Thousand Two Hundred Dollars in a circumstance that court may not have envisioned, and that this case might, therefore, present an appropriate opportunity for it to consider whether that rule warrants qualification or limitation.
In Fourteen Thousand Two Hundred Dollars, the court had before it a question — the exact burden of proof imposed on the government — that had been addressed unanimously by several United States Courts of Appeals construing the parallel *322Federal statute prior to the Legislature’s adoption of G. L. c. 94C, § 47(d). In that context, the legislative language had a relatively well-settled Federal gloss. Here, by contrast, at the time of the adoption of the statute, only a single United States Court of Appeals had spoken on the question that we must decide today, the Second Circuit in the Banco Cafetero Panama case. Further, in Fourteen Thousand Two Hundred Dollars, the Supreme Judicial Court concluded that the widely adopted Federal interpretation made sense. See 421 Mass, at 9 (determining that the burden of proof imposed under the Federal decisions is “appropriate”). Here, by contrast, the Second Circuit’s construction is contrary to the apparent meaning of the language of the statute.
The apparent meaning of that language is that probable cause must be shown in the complaint and its accompanying affidavits such that it may be tested by a motion to dismiss. This reading comports not only with the language of the statute, but, in allowing a seizure of property to be tested at the earliest juncture, with the constitutional status of an individual’s private property. Further, compliance with this reading would impose virtually no burden on the Commonwealth.
General Laws c. 94C, § 47(d), as appearing in St. 1989, c. 653, § 79, provides that in a civil forfeiture case such as this “the Commonwealth shall have the burden of proving to the court the existence of probable cause to institute the action, and any such claimant shall then have the burden of proving that the property is not forfeitable . . . .” Burden-shifting statutes that set out the burdens at trial ordinarily focus on the showing to be made at trial. See, e.g., G. L. c. 151B, § 4(1A), inserted by St. 1973, c. 929 (“The employee shall have the burden of proof as to the required practice of his creed or religion. . . . The employer shall have the burden of proof to show undue hardship”). The statute before us, by contrast, asks about the evidence not at trial, but at the moment the complaint is filed: one “institutes” a civil action by bringing a complaint. See, e.g., G. L. c. 149, § 150, as appearing in St. 2008, c. 80, § 5 (imposing a deadline for “institut[ing]” a civil action).
It is difficult to see what purpose is served by asking at the time of trial whether the government had sufficient evidence to demonstrate probable cause at the point in the past when the *323complaint issued, nor why the Commonwealth should be disabled from meeting its trial burden with whatever additional evidence it developed between the time the suit is instituted and the time of trial. These difficulties would be averted if the statute were read to mean what its plain language suggests, that the Commonwealth is required to show at the time the complaint is brought at the outset of the litigation that it has “probable cause to institute the action.”
This reading would also make sense in light of the interest involved in a seizure of private property in a civil forfeiture proceeding. Property, like life and liberty, is a value of constitutional dimension. See, e.g., the Fourteenth Amendment to the United States Constitution; arts. 10, 11, 14, 15, 29 of the Massachusetts Declaration of Rights; Austin v. United States, 509 U.S. 602, 621-622 (1993) (civil forfeiture is “punishment” that implicates the Eighth Amendment’s excessive fines clause). If the statute were read to describe what must be shown when the suit is instituted, it would implement a procedure for contesting seizures of private property that is somewhat analogous to the procedure employed when individuals are seized. Much as an individual who has been arrested is entitled to a reasonably prompt hearing on his or her continued detention, this reading of the statute would give the owner of property an early opportunity to contest in an adversary proceeding on a motion to dismiss whether there is probable cause for the seizure of his or her property. Reading the statute to address trial burdens gives the Commonwealth the power to hold an individual’s property for as long as it takes for trial to commence, without any adversary hearing during the intervening time even about whether there was probable cause for the seizure in the first place.1
Nor would the reading indicated by the statutory language *324impose any substantial burden on the Commonwealth. On February 18, 2006, before the commencement of this action, the Commonwealth obtained a search warrant that stated: “All assets contained in [the bank account at issue] ... are to be ‘frozen’ by Bank of America . . . until further Order of the Court.” In the ex parte proceeding that led to that order, the Commonwealth was required to demonstrate, and the District Court found, that there was probable cause that the assets in the account were unlawfully possessed or concealed for an unlawful purpose and were evidence of a crime or of criminal activity. All that the Commonwealth would be required to do to put its case for probable cause before the court at the pleading stage would be to include in the complaint and its attached affidavits the information already put forward at the time that order was sought. This would amount essentially to a clerical task.2
In light of the differences between this case and Fourteen Thousand Two Hundred Dollars, it might make sense here to utilize the usual rule of interpretation we apply when construing Massachusetts statutes that parallel provisions of Federal statutory law, rather than the rule articulated in Fourteen Thousand Two Hundred Dollars. Ordinarily, we look to cases construing the Federal provisions only for guidance, giving them persuasive authority, but not holding them ultimately to control where they are contrary to the language of the State statute. See, e.g., College-Town, Div. of Interco, Inc. v. Massachusetts Commn. Against Discrimination, 400 Mass. 156, 163 (1987). In the face of the language of the statute and the considerations I have described, if we were applying that usual rule, Banco Cafetero Panama (and the subsequent Federal cases described by the majority) would not deserve controlling weight.* 8
The decision to qualify or limit the rule of construction announced in Fourteen Thousand Two Hundred Dollars is, how*325ever, one not for us but for the Supreme Judicial Court. In the absence of any such qualification or limitation, the statute must be read to impose upon the Commonwealth the burden to demonstrate probable cause not in the complaint but at trial. Consequently, I agree that the judgment must be vacated and the case remanded to the Superior Court for further proceedings.

MJnder the special rales of procedure that were applicable under the parallel (now amended) Federal statute, 21 U.S.C. § 881(b) (1988) (amended 2000), a complaint is sufficient only if it states “the circumstances from which the claim arises with such particularity that the defendant or claimant will be able, without moving for a more definite statement, to commence an investigation of the facts and to frame a responsive pleading.” Supplemental Rules of Admiralty and Maritime Claims Rule E(2)(a). By contrast, as the majority notes, if our statute is read as only setting out a mechanism for shifting the burden at trial, the ordinary notice-pleading rule, Mass.R.Civ.P.8(a), 365 Mass. 749 (1974), will apply.


In this case, the Commonwealth does not argue before us that the complaint and its attached affidavits demonstrated probable cause to institute the action.


As the majority notes, the portion of Commonwealth v. Fourteen Thousand Two Hundred Dollars, 421 Mass, at 8-9, that construes the statute before us is not directly on point. It deals only with the quantum of the Commonwealth’s burden, analogizing it to the burdens imposed in criminal proceedings at both the indictment and the probable cause hearing stages of the criminal process. See Commonwealth v. Brown, 426 Mass. 475, 476-478 (1998).